                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7         BOB LEWIS,                                        Case No. 20-cv-00085-SK
                                   8                      Plaintiff,
                                                                                               ORDER TO SHOW CAUSE
                                   9                v.

                                  10         GOOGLE LLC, et al.,
                                  11                      Defendants.

                                  12             On February 12, 2020, the Court noted that Plaintiff’s counsel’s California bar
Northern District of California
 United States District Court




                                  13   membership was currently inactive. A lawyer, to be admitted to practice in the Northern District
                                  14   of California, must have active status. The Court ordered Plaintiff’s counsel to reactivate his
                                  15   California Bar membership or apply to appear pro hac vice in the Northern District of California
                                  16   by no later than February 19, 2020, in order to continue to appear in this matter. If he failed to do
                                  17   so, the Court further ordered Plaintiff’s counsel show cause by February 19, 2020, why his
                                  18   representation of Plaintiff should not be terminated.
                                  19             On February 18, 2020, Plaintiff’s counsel filed a notice stating that he provided the
                                  20   required documents to the California State Bar to reactivate his Bar membership. However, he
                                  21   does not state that he is currently active or that he is currently admitted to practice law in the
                                  22   United States District Court for the Northern District of California. Unless and until Plaintiff’s
                                  23   counsel has an active California Bar membership and is admitted to practice law in this District or
                                  24   Plaintiff applies to appear pro hac vice, he cannot represent Plaintiff. It does not appear as though
                                  25   ///
                                  26   ///
                                  27   ///
                                  28   ///
                                   1   Plaintiff’s counsel has done either. Therefore, the Court HEREBY ORDERS Plaintiff’s counsel to

                                   2   Show Cause by February 25, 2020, why his representation of Plaintiff should not be terminated.

                                   3          IT IS SO ORDERED.

                                   4   Dated: February 20, 2020

                                   5                                                 ______________________________________
                                                                                     SALLIE KIM
                                   6                                                 United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
